Exhibit 10.3 AMENDMENT TO SECURITIES PURCHASE AGREEMENT This Amendment to Securities Purchase Agreement (this “ Amendment ”), effective as of January 3, 2017, is made between Interpace Diagnostics Group, Inc., a Delaware corporation (the “ Company ”), and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a “ Purchaser ” and collectively the “ Purchasers ”). WHEREAS, the Company and the Purchasers are parties to that certain Securities Purchase Agreement, dated as of January 3, 2017 (the “ Agreement
